        Case 2:12-cr-00465-JAD-CWH Document 90 Filed 10/05/18 Page 1 of 2
Form 12 - Travel
D/NV Form
Rev. June 2014



                                  United States District Court
                                              for
                                    the District of Nevada

                            REQUEST FOR TRAVEL OUTSIDE
                           THE CONTIGUOUS UNITED STATES


Name of Offender: Chantel Maire McKinney

Case Number: 2:12CR00465

Name of Sentencing Judicial Officer: Honorable Jennifer A. Dorsey

Date of Original Sentence: August 3, 2015

Original Offense: Conspiracy

Original Sentence: 28 Months prison, followed by 36 Months TSR

Date Supervision Commenced: October 13, 2017

                                           SUMMARY

Ms. McKinney commenced supervised release in the Central District of California. On
September 27, 2018, the U.S. Probation Office received a request from the Central District of
California Probation Office as Ms. McKinney was requesting to travel to Havana, Cuba, from
October 9, 2018, to October 17, 2018 for employment purposes.

According to the letter, Ms. McKinney was hired as a make-up artist. The undersigned requested
travel information and verification as to who the employer was. Documentation received on
October 1, 2018, only provided 2 days of employment and no information as to employer. This
writer contacted the Central District of California and advised the probation office that our office
required to know more about her travel as she was requesting 9 days of travel and only 2 days of
employment. The assigned officer advised this writer Ms. McKinney was trying to get the
information requested but was not certain when she would have it.

To date, no information has been received by our office as to employment and travel. The
Central District of California states Ms. McKinney is compliant at this time. However, the U.S.
Probation Office, Las Vegas Division, does not have the appropriate documentation to allow the
offender to travel. At this time, we are submitting this request in order for Your Honor to be
aware of the situation and give Your Honor the opportunity to respond if the Court desires that
Ms. McKinney be allowed to travel.
        Case 2:12-cr-00465-JAD-CWH Document 90 Filed 10/05/18 Page 2 of 2
                                  RE: Chantel Maire McKinney
Form 12 - Travel
D/NV Form
Rev. June 2014


                                                  Respectfully submitted,
                                                                      Margarita
                                                                      Hernandez Powell
                                                                      2018.10.05
                                                                      16:09:20 -07'00'
                                                  ______________________________
                                                  Margarita Hernandez Powell
                                                  U.S. Probation Officer

Approved:
                      Benjamin Johnson
                      2018.10.05 15:54:14
                      -07'00'
__________________________________________
Benjamin B. Johnson, Supervisory
U.S. Probation Officer

THE COURT ORDERS

☐        Requested Travel is Approved

X
☐        Requested Travel is Denied without prejudice to the ability of Ms. McKinney to renew the
                                    request if she can provide proper information about the
☐        Other                      employer.




                                           _____________________________
                                           Signature of Judicial Officer
                                               10/9/2018
                                           _____________________________
                                           Date
